Name: Commission Regulation (EC) No 1192/2001 of 18 June 2001 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R1192Commission Regulation (EC) No 1192/2001 of 18 June 2001 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance Official Journal L 162 , 19/06/2001 P. 0005 - 0006Commission Regulation (EC) No 1192/2001of 18 June 2001amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EEC) No 1696/92(3), as last amended by Regulation (EEC) No 2596/93(4), in particular lays down detailed rules for the application of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira.(2) Commission Regulation (EEC) No 2219/92(5), as last amended by Regulation (EC) No 1030/2001(6), in particular lays down detailed rules for the application of the specific arrangements for the supply of milk products to Madeira and establishes the forecast supply balance for Madeira for the period 1 July 2000 to 30 June 2001.(3) That supply balance may be revised where this proves necessary, and the quantities of products adjusted during the year within the overall quantity fixed in line with the region's requirements. In order to meet Madeira's milk product requirements, the estimated quantities of such products in the forecast supply balance must be adjusted. Annex I to Regulation (EEC) No 2219/92 should accordingly be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 179, 1.7.1992, p. 6.(4) OJ L 238, 23.9.1993, p. 24.(5) OJ L 218, 1.8.1992, p. 75.(6) OJ L 144, 30.5.2001, p. 3.ANNEX"ANNEX ISupply balance for milk products for Madeira for the period 1 July 2000 to 30 June 2001>TABLE>"